806 F.2d 258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles MOST, a/k/a Charles Gorman, a/k/a Carl David Weis,Defendant-Appellant.
No. 86-7161.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 10, 1986.Decided Nov. 26, 1986.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., District Judge.  (CR No. 84-00006-02;  C/A No. 85-0915-R)
Charles Most, appellant pro se.
Robert William Jaspen, Office of the United States Attorney, for appellee.
E.D.Va.
AFFIRMED.
Before HALL and PHILLIPPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing relief under 28 U.S.C. Sec. 2255 is without merit.  We also deny Most's request for the appointment of counsel.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  United States v. Most, CR-84-00006-02;  C/A No. 85-0915-R (E.D.Va., April 28, 1986).


2
AFFIRMED.